12/22/2021


1
                                                                                               Case Number: DA 21-0461

2

3

4

5                        IN THE SUPREME COURT OF THE STATE OF MONTANA
6

7                                                 )              Cause No. DA-21-0461
                                                  )
8    STATE OF MONTANA,                            )
                                                  )              ORDER
9
                      Plaintiff and Appellee      )
10       and                                      )
                                                  )
11   MELISSA ANN TRAINER,                         )
                                                  )
12                    Respondent and Appellant    )
13

14                    Upon review of Respondent’s Motion for Extension for Filing Opening Brief, and

15   good cause therefrom:
16
                      It is Hereby ORDERED the Respondent’s Motion for Extension to file Opening
17
     Brief has been granted. Appellant shall have until February 9, 2022, within which to file the
18
     opening brief.
19

20

21
     cc: Jami Rebsom
22      Rebecca Swandal
23

24

25

26

27

28
                                                                                                              1

                                                                                    Electronically signed by:
                                                                                          Mike McGrath
                                                                             Chief Justice, Montana Supreme Court
                                                                                       December 22 2021